Per curiam.
This disciplinary matter is before the Court on Respondent Willis Nelson Marshall’s petition for the voluntary surrender of his license, filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). In his *5petition, Marshall admits violating Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d), and he also waived all rights to any further hearings and to any claims of confidentiality. The State Bar has no objection to the acceptance of Marshall’s petition, and the special master recommends that this Court accept it.
Decided January 18, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
On May 7, 1999, Marshall was indicted for the felony offense of criminal solicitation to commit a crime in violation of the Georgia Controlled Substances Act.1 After his indictment, Marshall filed a petition for the voluntary emergency suspension of his license, pursuant to Bar Rule 4-108, pending final disposition of any disciplinary proceedings against him. On September 14, 1999, before the special master had filed his report on Marshall’s petition for emergency suspension, Marshall pled guilty to the crime set forth in the indictment. On September 17, 1999, the special master filed his report on Marshall’s petition for emergency suspension, recommending that this Court accept it. On that same day, however, Marshall filed a petition for the voluntary surrender of license, admitting that, by his guilty plea and conviction, he had violated Standard 66 of Bar Rule 4-102 (d). The special master filed a supplemental report and recommendation on September 22, 1999, recommending that this Court accept Marshall’s petition for the voluntary surrender of his license.
Having reviewed the record, and having considered that this Court has previously accepted a petition for voluntary suspension from Marshall, based on an admitted chemical dependency that impaired his competency as a lawyer,2 we hereby accept Marshall’s petition for voluntary surrender of his license, which is tantamount to disbarment. The name of Willis Nelson Marshall hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Marshall is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.


 OCGA § 16-13-30.


 See In the Matter of Marshall, 265 Ga. 21 (453 SE2d 28) (1995); Bar Rule 4-104. This Court subsequently reinstated Marshall after finding that he had met the conditions for reinstatement. In the Matter of Marshall, 267 Ga. 470 (485 SE2d 31) (1997).